United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1737
Issued: August 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 30, 2016 appellant, through counsel, filed a timely appeal from a June 8, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence OWCP received after having issued its June 8, 2016
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Thus, the Board is precluded from reviewing this evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

ISSUE
The issue is whether appellant met his burden of proof to establish that his claimed right
rotator cuff tear is causally related to the accepted March 11, 2014 employment injury.
FACTUAL HISTORY
On March 17, 2014 appellant, then a 54-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) for a right arm/shoulder injury that allegedly occurred on March 11, 2014
while lifting the back door of his work vehicle while in the performance of duty. He reportedly
felt pain between his arm and shoulder lifting/closing the van door. Appellant did not stop work
at the time of the alleged right arm/shoulder injury.
In a March 17, 2014 report, Dr. Dennis G. Motchan, an internist specializing in
preventative medicine, diagnosed shoulder and upper arm sprain. Appellant reported having
injured his right arm/shoulder on March 11, 2014 while lowering the rear door of his van.
Dr. Motchan recommended physical therapy three times per week for two weeks and advised that
appellant could return to work with restrictions that included no pushing/pulling over 35 pounds of
force and no reaching above shoulder. He also imposed a 25-pound lifting restriction.
In a March 28, 2014 report, Dr. Motchan diagnosed right shoulder strain resolved. He
explained that appellant had reached maximum medical improvement (MMI) and was being
released to regular duty with no sign of permanent impairment from his injury. Dr. Motchan
reported that appellant had been injured 17 days ago when he strained his right shoulder pulling on
a rear van door and since then appellant had been on modified duty. He also noted that appellant
completed six sessions of physical therapy and had responded well. Appellant’s arm was currently
“just a little ‘sore.’” Dr. Motchan discontinued physical therapy, advised that appellant could
resume regular activities, and released him from further medical care.
OWCP also received physical therapy treatment records covering the period March 18
through 28, 2014.
On August 14, 2014 OWCP informed appellant that his claim had been accepted for right
shoulder sprain, which resolved as of March 28, 2014.4
By decision dated September 5, 2014, OWCP informed appellant that, as Dr. Motchan
had released him from care and noted that his accepted right shoulder sprain had resolved in his
March 28, 2014 letter, no further benefits for a right shoulder sprain would be covered.
By letter dated July 21, 2015, counsel requested that OWCP expand the claim to include
full-thickness rotator cuff tear as an accepted condition. In support of his request, counsel
submitted two medical reports from Dr. Randall D. Roush, a Board-certified in orthopedic surgery.

4

That same day, OWCP received verification from the employing establishment that effective March 28, 2014
appellant had resumed full-time regular duty.

2

In an October 28, 2014 report, Dr. Roush advised that appellant was experiencing pain in
his right shoulder. He related that things were basically unchanged, with pain in the anterior
superior aspect of the right shoulder, which increased with activities. Dr. Roush noted that
appellant had previously undergone physical therapy without improvement. He advised that a
right shoulder magnetic resonance imaging (MRI) scan indicated findings of os-acromiale and a
partial-thickness rotator cuff tear, which appeared to be a greater than 50 percent tear. Dr. Roush
noted that he and appellant had discussed right shoulder surgery and appellant had agreed to
proceed with surgery.
In an April 24, 2015 report, Dr. Roush advised that he first examined appellant on
October 13, 2014 for right shoulder pain. He further explained that an October 28, 2014 right
shoulder MRI scan showed evidence of os-acromiale, but not a full-thickness right rotator cuff tear.
Dr. Roush indicated that he performed outpatient surgery on December 10, 2014 for open
reduction and internal fixation of os-acromiale and, during surgery, he also identified and repaired
a full-thickness right rotator cuff tear.
On August 14, 2015 counsel formally requested reconsideration of OWCP’s September 5,
2014 decision.
By decision dated November 9, 2015, OWCP denied modification of its prior decision. It
found that Dr. Roush’s reports were insufficient to establish that appellant’s right shoulder osacromiale and rotator cuff tear were causally related to the March 11, 2014 employment incident.
On March 10, 2016 counsel requested reconsideration.
In a November 18, 2015 follow-up report, Dr. Roush indicated that appellant reported
occasional right shoulder aches that were somewhat weather related, but otherwise he had
minimal problems and was back to work. He diagnosed status post right rotator cuff repair and
status post os-acromiale arthrodesis. Dr. Roush indicated that appellant reported that his
symptoms began after a work injury in which he was pulling on the door and felt a pop in his
shoulder. He stated that the rotator cuff tear was consistent with the history of injury, but the
os-acromiale was developmental, and not part of the employment injury. Dr. Roush further
advised that appellant had reached MMI, and was currently released to regular-duty work.
Lastly, he instructed appellant to follow-up on an as-needed basis.
In a February 22, 2016 report, Dr. Roush advised that he initially examined appellant on
October 13, 2014, at which time appellant provided a five-month history of right shoulder pain
after pulling on a door and feeling a pop in his shoulder. The initial physical examination
revealed right shoulder acromioclavicular (AC) joint tenderness, pain during range of motion
maneuvers, but no swelling. Dr. Roush further noted that right shoulder x-rays revealed some
mild AC joint arthrosis. Additional diagnostic studies, including a right shoulder MRI scan
showed os-acromiale and a partial-thickness rotator cuff tear. There was also evidence of an
intramuscular cyst associated with the rotator cuff tear. Dr. Roush noted that appellant
underwent right shoulder surgery to address both the rotator cuff tear and the unstable
os-acromiale, which eventually healed. When he was last seen on November 18, 2015, appellant
reported some occasional aches, but otherwise he was back to work and having minimal
problems. Dr. Roush reiterated his November 18, 2015 remarks regarding causal relationship,

3

noting that appellant’s rotator cuff tear was work related and the os-acromiale was
developmental and unrelated to the work injury.
By decision dated June 8, 2016, OWCP denied modification of the November 9, 2015
decision. It found that Dr. Roush had not provided a well-reasoned medical opinion with
objective findings to support a bridging of the right rotator cuff tear and os-acromiale to the
March 11, 2014 incident. OWCP further found that there was no evidence to contradict its
earlier determination that the accepted right shoulder sprain/strain had not resolved as of
March 28, 2014.
LEGAL PRECEDENT
A claimant seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged and that
any specific condition or disability claimed is causally related to the employment injury.6
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.7 The second component is whether the employment incident caused a
personal injury.8 An employee may establish that an injury occurred in the performance of duty
as alleged, but fail to establish that the disability or specific condition for which compensation is
claimed is causally related to the injury.9
Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered “physician[s]” as defined under FECA.10

5

Supra note 2.

6

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

7

Elaine Pendleton, 40 ECAB 1143 (1989).

8

John J. Carlone, 41 ECAB 354 (1989).

9

Shirley A. Temple, 48 ECAB 404, 407 (1997). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
10

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

4

Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.11
ANALYSIS
OWCP accepted that appellant sustained a right shoulder sprain in the performance of
duty on March 11, 2014. Based on medical evidence provided by his then-treating physician, it
found that his right shoulder sprain had resolved as of March 28, 2014. The record also
demonstrated that, as of March 28, 2014, appellant had resumed his full-time regular duties as a
letter carrier. In October 2014, he received a diagnosis of os-acromiale and right shoulder
partial-thickness rotator cuff tear. On December 10, 2014 appellant underwent right shoulder
surgery.12 In a July 21, 2015 letter, counsel requested that OWCP expand appellant’s claim to
include full-thickness rotator cuff tear as an accepted condition.
Pursuant to the request, by decisions dated November 9, 2015 and June 8, 2016, OWCP
declined to expand appellant’s claim to include the additional diagnoses of os-acromiale and
right shoulder rotator cuff tear. Where an employee claims that a condition not accepted or
approved by OWCP was due to an employment injury, he or she bears the burden of proof to
establish that the condition is causally related to the employment injury.13
Counsel has not argued, nor does the record establish, that appellant continued to suffer
residuals of his accepted right shoulder sprain which, according to Dr. Motchan, had resolved as
of March 28, 2014. Additionally, neither counsel nor Dr. Roush asserted that appellant’s
diagnosed os-acromiale was causally related to the March 11, 2014 employment injury. To the
contrary, Dr. Roush specifically indicated that this condition was “developmental” and that the
medical treatment associated with appellant’s os-acromiale was unrelated to his work injury.
With respect to appellant’s right shoulder rotator cuff tear and related surgery, the Board
finds that he failed to meet his burden of proof to establish that the diagnosed condition was
causally related to the March 11, 2014 employment injury.
In his October 28, 2014 and April 24, 2015 reports, Dr. Roush did not specifically address
the cause of appellant’s right rotator cuff tear. Consequently, these reports are insufficient to
satisfy his burden of proof to establish a causal relationship between the diagnosed condition and
the March 11, 2014 employment injury.
In his November 18, 2015 follow-up report, Dr. Roush indicated that appellant reported
occasional right shoulder aches that were “somewhat weather-related,” but otherwise he had
11

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a
physician assistant or certified nurse practitioner will be considered medical evidence if countersigned by a qualified
physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1)
(January 2013).
12

The surgical procedure consisted of an open reduction and internal fixation of os-acromiale and full-thickness
rotator cuff repair.
13

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

5

minimal problems and was back to work. He diagnosed status post right rotator cuff repair and
status post os-acromiale arthrodesis. Dr. Roush indicated that appellant reported that his
symptoms began after a work injury in which he was pulling on the door and felt a pop in his
shoulder. He explained that the rotator cuff tear was consistent with the history of injury, but the
os-acromiale was developmental and not part of the employment injury. A physician’s opinion
on causal relationship must be expressed in terms of a reasonable degree of medical certainty and
must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s).14 Although Dr. Roush
expressed his belief that appellant’s right rotator cuff tear was “consistent with the history” of
injury, he did not explain how “pulling on the door” either caused or contributed to the
diagnosed rotator cuff tear. Consequently, his November 18, 2015 report is insufficient to satisfy
appellant’s burden of proof.15
Dr. Roush’s February 22, 2016 report is similarly deficient. He noted that appellant had a
full-thickness right rotator cuff repair that was surgically repaired. Dr. Roush also noted a
history of injury of “pulling on a door.” He opined that, given appellant’s history of injury at
work consisting of a pulling motion then feeling a pop in the shoulder, this was “consistent with
a rotator cuff tear which [appeared] to be work related.” Dr. Roush failed to explain how a
“pulling motion” was responsible for a full-thickness rotator cuff tear that ostensibly went
undetected for approximately seven months following the March 11, 2014 employment incident.
Moreover, his statement that the diagnosis “appears” work related is equivocal. As noted, a
physician’s opinion on causal relationship must be expressed in terms of a reasonable degree of
medical certainty, and must be supported by medical rationale.16
For the above-noted reasons, the various reports from Dr. Roush fail to establish that
appellant’s right rotator cuff tear is causally related to the March 11, 2014 employment injury.
Appellant’s personal belief that his employment activities either caused or contributed to his
condition is insufficient, by itself, to establish causal relationship.17 Accordingly, OWCP
properly declined to expand appellant’s claim beyond the previously accepted right shoulder
sprain, which had resolved as of March 28, 2014.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that his
claimed right shoulder rotator cuff tear was causally related to the accepted March 11, 2014
employment injury.
14

Victor J. Woodhams, supra note 9.

15

Id.

16

Id.

17

20 C.F.R. § 10.115(e); Phillip L. Barnes, 55 ECAB 426, 440 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the June 8, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

